Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 3 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 3 November 1778
      
      Following the dispatch of my letter of 30 October, I went to wish our friend a good trip. He will return this evening.
      Mr. Baker, Secretary of the Amsterdam Admiralty, made a command appearance before the Pensionary, Mr. van Berckel, who, sensing that the Secretary wished to sound him out, took the opportunity to express himself in no uncertain terms.
      “Sir,” he said to him, “let the Admiralty be warned about the preliminary advisory it will issue next week: if it is of a nature to render useless the representations that have been or will be made to the Court of London by encouraging the said Court, through an apathetic accommodation, to act as it always has, I announce and swear to you that I will take this preliminary advisory ad referendum and communicate it to the Bourse.”
      
      Such a démarche would have serious consequences. It would certainly bring a third Address to Their High Mightinesses, raise the dissatisfaction to its maximum, &c. It is in conformity with the preliminary advisory of the admiralty that decisions are usually made regarding convoys, the urgency and strictness of orders given to captains, &c. I am with very great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     